Citation Nr: 0504287	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  03-28 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs VA Medical Center and Regional 
Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to reimbursement for payment of unauthorized 
medical expenses incurred in February 2003 at the Saint 
Francis Hospital at Broken Arrow.


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel











INTRODUCTION

The veteran served on active duty from May 1980 to January 
1981.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2003 decision of the Department of Veterans 
Affairs VA Medical Center in Muskogee, Oklahoma.

The issue is remanded to the VAMC via the Veterans' Hospital 
Administration (VHA) in Washington, D.C.  VA will notify the 
veteran if further action is required on his part.


REMAND

At the outset, it is noted the veteran did not receive notice 
of the provisions of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The pending claim is not one where 
the law, as opposed to the evidence, controls the outcome.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994). Rather, it 
requires factual determinations, and it is possible that 
evidence submitted by the veteran could determine the outcome 
of the claim.  As such, the veteran should receive 
appropriate notice.  

Prior to the incident of private care potentially subject to 
VA reimbursement, the record contains an outpatient treatment 
record dated February 21, 2003, from the Muskogee VA Medical 
Center.  A staff physician recorded that the veteran came in 
for unscheduled primary care due to right-sided abdominal 
pain.  The veteran had a low-grade temperature, and the 
examiner suspected diverticulitis, and noted that the 
etiology of the abdominal pain was unknown.  The treatment 
plan included various medications for pain and nausea, and, 
particularly, the following note:  "If worse return to 
clinic or go to the ER."

On February 25, 2003, the veteran went to the Saint Francis 
Broken Arrow Medical Center due to worsening abdominal pain.  
The veteran related that she had not eaten solid food for a 
week, and was unable to tolerate antibiotics prescribed on 
February 21.  The veteran stated that after being put on 
antibiotics, she started vomiting over the weekend, and on 
the morning of the 25th she had about eight hours without 
symptoms.  Then, she began having severe nausea, and 
vomiting.  A preliminary diagnosis included intractable 
vomiting, nausea, and abdominal pain.  

After admission and further assessment, the veteran's medical 
distress level had subsided.  The final assessment upon a 
February 26 discharge included right lower quadrant 
discomfort, history of chronically recurrent abdominal pain, 
and history of diverticulosis.  

The April 2003 decision declined to reimburse the 
unauthorized medical expenses incurred from the February 25 
private facility treatment because the adjudicator determined 
that (1) a prudent layperson would not have reasonably viewed 
the visit as an emergency or thought that a delay in seeking 
immediate attention would have been hazardous to life or 
health, and (2) VA facilities were feasibly available to 
provide care.

The veteran disagreed, stating that the VA staff physician 
told her to go to the ER if her condition worsened, and she 
relied on that statement.  She contended that as a prudent 
layperson, she viewed the visit as an emergency.

It is noted that simply because symptomatolgy does not 
eventually merit a diagnosis of a serious medical condition, 
laypersons are not expected to know the underlying causation 
of their symptoms.  Rather, the veteran experienced a 
worsening in symptoms.  A prudent layperson might reasonably 
view amplifying symptoms as an emergency situation, 
especially because whatever medical care had been previously 
administered (at the VA outpatient clinic) had not seemed to 
work.  

Since the Board finds that the evidence is at least in 
equipoise as to whether the private treatment at issue was 
for an emergent condition, within the meaning of the cited 
legal authority, the only question that remains is whether a 
VA or other Federal facility was feasibly available.  While 
the VAMC did address this matter in its Statement of the 
Case, it did not provide reasons and bases for that aspect of 
its decision.  The Board finds that the VAMC must address 
this matter more fully, to include calculating the number of 
miles from the veteran's home to the VAMC versus the private 
medical facility in question, taking into account the impact 
of any statement made by a staff physician at the Muskogee 
VAMC for the veteran to go to an emergency room if her 
symptoms worsened.

Accordingly, this case is REMANDED to the VAMC via the VHA in 
Washington, D.C., for the following development: 

1.  A notice letter should be sent to 
the veteran to ensure compliance with 
the requirements of the VCAA, 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), and its 
implementing regulations.  The notice 
letter should identify for the veteran 
that evidence the VA will obtain and 
that evidence the veteran is expected 
to present.  The written notification 
should be specific to the veteran's 
reimbursement claim.

2.  The VAMC is again informed that there 
is no dispute as to whether the veteran's 
treatment at Saint Francis Hospital in 
February 2003 was for an emergency, 
within the meaning of the applicable law.  
After any indicated development, the 
veteran's reimbursement claim should be 
readjudicated, with reasons and bases 
given for any finding that a VA facility 
was feasibly available at the time of the 
emergency care, to include calculating 
the number of miles from the veteran's 
home to the VAMC versus the private 
medical facility, taking into account the 
impact of any statement made by a staff 
physician at the Muskogee VAMC for the 
veteran to go to an emergency room if her 
symptoms worsened.
If the benefit sought on appeal remains 
denied, the veteran should be provided 
with a supplemental statement of the 
case. An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




